NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 07a0687n.06
                             Filed: September 24, 2007

                                               Case No. 06-1520

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

 LOREN REGELIN,
                                                               )
            Plaintiff-Appellant,                               )
                                                               )        ON APPEAL FROM THE
                   v.                                          )        UNITED STATES DISTRICT
                                                               )        COURT FOR THE EASTERN
 ANDREW JACKSON, Warden,                                       )        DISTRICT OF MICHIGAN
                                                               )
       Defendant-Appellee.                                     )
 _______________________________________                       )

BEFORE: BATCHELDER and GILMAN, Circuit Judges; VARLAN,* District Judge.

        ALICE M. BATCHELDER, Circuit Judge. Loren Regelin was convicted by a state-court

jury on a charge of conspiracy to deliver 225 to 649 grams of cocaine. The state-trial court sentenced

him to life in prison as a repeat drug offender and Regelin appealed. The Michigan Court of Appeals

affirmed and the Michigan Supreme Court denied leave to appeal. Regelin never raised a claim on

direct appeal that he was prejudiced by his attorney’s alleged conflict of interest, but first raised it

on a subsequent motion for relief from judgment.

        Regelin then petitioned for post-conviction relief, raising a claim that his trial counsel had

a conflict of interest and raising numerous other claims as well. The state trial court held an

evidentiary hearing on Regelin’s conflict-of-interest claim and ultimately denied the claim as having

been procedurally defaulted. Both the Michigan Court of Appeals and the Michigan Supreme Court

denied leave to appeal.

        *
          Honorable Thomas A. Varlan, United States District Judge for the Eastern District of Tennessee, sitting by
designation.
        Regelin next petitioned the United States District Court for the Eastern District of Michigan

for habeas relief, raising the conflict-of-interest claim, a claim of ineffective assistance of appellate

counsel, and several other claims. The district court denied the petition on the basis that Regelin

could not establish cause and prejudice sufficient to overcome his procedural default of the conflict

claim and finding the remaining claims either procedurally defaulted or meritless. The district court

granted a certificate of appealability on the conflict-of-interest claim and this court granted a

certificate of appealability on his claim of ineffective assistance of appellate counsel.

        After carefully reviewing the record, the law, the briefs and arguments of counsel, we

conclude that the district court’s opinion correctly sets out the applicable law and correctly applies

that law to the facts contained in the record. The issuance of a full written opinion by this court

would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion,

we AFFIRM.




                                                   2